Citation Nr: 1547825	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for chronic phase myelogenous leukemia (CML), to include as due to exposure to herbicides. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to May 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran received a copy and was afforded opportunity to respond.

[The Veteran had also initiated an appeal of the denial of service connection for acute mesenteric ischemia.  However, in his June 2013 substantive appeal, he specifically limited his appeal to the denial of service connection for CML.  Hence, the matter of service connection for acute mesenteric ischemia is not before the Board.]


FINDING OF FACT

CML is not listed as a disease presumptively associated with exposure to herbicides; was not manifested in service or in the first postservice year; and is not otherwise shown to be etiologically related to the Veteran's service, to include as due to exposure to herbicides.


CONCLUSION OF LAW

Service connection for CML is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (a)(e) (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The RO arranged for a VA nexus opinion in October 2012.  Because the opinion obtained did not resolve all medical questions raised, the Board obtained a VHA advisory medical opinion in the matter; the Veteran was provided a copy and afforded opportunity to respond.  The Board notes that, taken together, the VA nexus and advisory opinions contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the claimed disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including leukemia) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for leukemia).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Section 1112 does not apply in this case, as the medical evidence does not show, and the Veteran does not contend, that his CML was manifested in service or within one year thereafter.

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service (CML is not an enumerated disease). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  

A disease diagnosed after discharge may still be service connected if the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the Veteran, who served during the Vietnam era, was exposed to herbicides, or that he has a current diagnosis of CML.  CML is not listed in 38 C.F.R. § 3.309(e) as a disease related to herbicide exposure; consequently the presumptive provisions of 38 U.S.C.A. § 1116 do not apply in this matter.  What remains for consideration is whether the Veteran's CML may somehow otherwise be related to his service. 

The Veteran's STRs are silent for any complaint, treatment, or diagnosis related to CML, and there is no evidence of such disability in the first postservice year.

In March 2010, the Veteran's treating physician submitted a statement confirming the Veteran's diagnosis and noting that exposure to herbicides "can contribute to multiple malignancies including acute and chronic leukemia."  No opinion was provided with respect to herbicides and CML (as a specific type of leukemia), or as regards the Veteran's CML in particular.  

In February 2011, the Veteran's treating physician completed a Hairy Cell and other B-Cell Leukemias Disability Benefits Questionnaire.  He did not check the box in section 1A. indicating whether the Veteran had been diagnosed with hairy cell or other B-cell leukemia (i.e., those leukemias for which presumptive service connection is warranted).  However, in section 1B, which is only for diagnoses that pertain to hairy cell/B-cell leukemias, he listed CML, with a diagnosis date of June 2008.  

In October 2012, VA sought a medical opinion based on the implication, in the February 2011 form from the Veteran's treating physician, that CML is a hairy cell/B-cell leukemia.  Upon review of the claims file, the VA examiner confirmed the CML diagnosis and noted the Veteran's reported history of the diagnosis, symptoms, and treatment of the disability in question.  The examiner opined that CML is not a B-cell leukemia.  She explained that types of leukemias are differentiated based on the specific blood cell that becomes cancerous.  She noted that B-cell leukemias are cancers of the lymphoid cells, which are the white blood cells of the immune system, while CML is a cancer of the myeloid cells, which are cells of the bone marrow.  Because CML is a leukemia/cancer of a different type of blood cell, it is not considered a B-cell.  

In June 2013, the Veteran submitted treatise evidence, in the form of a Wikipedia page on Agent Orange, noting that Agent Orange was contaminated with "an extremely toxic dioxin compound," that studies have suggested an increased risk of acute myelogenous leukemia in children of Vietnam veterans exposed to herbicides, and that veterans who served in south Vietnam have increased rates of cancers, to include acute/chronic leukemia (type not specified.)

In the VHA medical expert opinion received in July 2015, upon review of the Veteran's record, the expert noted that most cases of CML are the result of DNA changes that occur during a person's lifetime.  The expert noted that exposure to high doses of radiation may predispose some patients to CML, that increasing age increases the risk of developing CML, and that CML is more common in men than in women.  In the Veteran's case, the expert opined that the predisposing risk factor was the Veteran's age, and possibly his gender.  The expert noted that medical literature does not support the supposition that herbicide exposure predisposes patients to developing CML.  

The Board acknowledges the Veteran's lay statements asserting a relationship between his CML and exposure to herbicides or other chemicals during his active service.  (See, e.g., April 2010 statement.)  The Board also acknowledges the Veteran's lay statements asserting that CML affects white blood cells and is of similar severity to B-cell leukemias, and his firm belief that excluding CML from the list of diseases for which presumptive service connection is warranted under 38 C.F.R. § 3.309(e) is a discriminatory practice.  However, the etiology of a disease such as CML is a medical question beyond the scope of common knowledge.  See Jandreau, supra.  The Veteran is a layperson; he does not cite to supporting medical literature on point; his speculations regarding a nexus between his service, and exposure to herbicides, and his CML are not competent evidence. 

There is no medical evidence of record suggesting a relationship between and chemicals other than the herbicide to which he was exposed in Vietnam (Agent Orange.)  (See April 2010 statement (asserting exposure to chemicals other than herbicides).  The medical evidence of record addressing the proposed relationship between CML and herbicides is limited to the treatise evidence submitted by the Veteran, the private nexus opinion and questionnaire, and the VA nexus and expert opinions.
The Board has considered the treatise evidence submitted by the Veteran.  First, the Board notes that Wikipedia articles are not competent medical evidence.  See 38 C.F.R. § 3.159(a)(1).  In addition, the article submitted is very general and not specific to the Veteran's medical condition.  Finally, although the article cites scientific studies (which could themselves be considered medical evidence) for the proposition that Agent Orange exposure in Veterans is linked to an increased risk for leukemia, generally, and an increased risk of myelogenous leukemia in the children of exposed veterans, it does not articulate an increased risk for CML, the specific type of leukemia the Veteran has diagnosed, and the exposed veterans themselves.  Consequently, the treatise evidence does not support a finding that the Veteran's CML is linked to his herbicide exposure.  

The Board has also considered the evidence from the Veteran's private treating physician.  With respect to the nexus opinion, the private treating physician stated that herbicide exposure can contribute to leukemias, generally, but did not opine as to any relationship between the Veteran's CML, which is not a disease presumptively linked to herbicide exposure, and his active service, to include herbicide exposure.  With respect to the Disability Benefits Questionnaire, the private treating physician did not expressly indicate that CML is a B-cell leukemia.  To the extent that such was implied by the use of the B-cell leukemia form, the VA examiner explained that there is a difference between B-cell and myeloid leukemias, such as CML, which are not B-cell leukemias.  Consequently, the Board assigns little probative value to the evidence from the private treating physician.

As noted above, the October 2012 VA examiner explained that CML is not a B-cell leukemia, and therefore is not entitled to service connection on a presumptive basis.  With respect to consideration of service connection on a direct basis, the July 2015 VHA expert explained that there is no association in the medical literature between CML and herbicide exposure.  The VHA expert further explained that the risk factors for CML included high doses of radiation (not alleged here), age, and gender, and opined that, in the absence of radiation exposure (not shown in the record), the Veteran's CML was likely the result of age (and possibly gender.)  The Board notes that the VA medical evidence, collectively, is consistent with the rating schedule, which grants presumptive service connection for B-cell leukemias (but not CML) to herbicide-exposed Veterans and for CML (but not chronic lymphocytic (B-cell) leukemia) to radiation-exposed Veterans.  38 C.F.R. § 3.309(d)(e).  The VA examiner's and expert's opinions are probative evidence that is not contradicted by any other competent (medical) evidence in this case. 

The Board acknowledges the Veteran's representative's September 2015 written argument that the VHA expert opinion is inadequate because the expert's conclusion that the Veteran's CML was not related to herbicide exposure was based solely on its exclusion from the list of disabilities for which service connection based on herbicide exposure may be presumed under VA regulation and because the expert failed to answer the question as to whether CML is related to leukopenia, which is noted in the Veteran's STRs.  The Board acknowledges that the expert did not provide an answer to the question regarding leukopenia in the space under the restatement of that question, and that, in the final paragraph, the expert noted that CML, in general, is not considered by VA to be related to herbicide exposure.  However, upon reading the expert's opinion as a whole, as is required, it is clear that the expert's conclusion that the Veteran's CML is not related to herbicide exposure is based on review of the "available published medical literature," (i.e., it was not based solely on VA regulation or Government publications) and that CML risk factors include radiation exposure, age, and gender (i.e., it is not related to leukopenia).  Furthermore, the expert opined that the most likely risk factor in the Veteran's case, specifically, was his age (i.e., his CML is less likely than not related to his herbicide exposure or in-service leukopenia.)  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  In addition, there is no medical evidence of record supporting a nexus between leukopenia and CML that would contradict the expert's findings in that regard.  Consequently, the Board finds that the VHA expert opinion is an adequate response to the medical questions posed and, in conjunction with the October 2012 VA nexus opinion, is probative evidence weighing against the Veteran's claim.

In sum, the weight of the competent (medical) and probative evidence of record is against the Veteran's claim that his CML is related to his active service or to any disease or injury therein, to include (conceded) herbicide exposure; therefore, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 55.  The appeal must be denied.


ORDER

Service connection for CML is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


